PER CURIAM:
Claimant, Weirton BANDAG, and respondent, Division of Highways, agreed that this claim may be submitted to the Court for determination upon a written stipulation entered into by the parties. The parties stipulated the following finds of fact:
1. A rainstorm occurred on or about June 27, 1995, in Weirton, West Virginia.
2. As a result of this storm, claimant’s property experienced an enormous amount of water flowing onto the property from a run-off drain constructed by an independent contractor employed *174by respondent. This drain was constructed at the direction of an engineer with the respondent.
3. Claimant’s shop area sustained damage and claimant incurred costs for the clean-up and replacement costs for its employees work shoes. These damages totaled $1,695.15.
4. Respondent admits that the damages were the result of a design error in the placement of the run-off drain and that the damages alleged by the claimant are fair and reasonable.
The Court, having reviewed the stipulation, is of the opinion that respondent was negligent in the placement of the run-off drain, and further, that respondent is liable for the damages incurred by the claimant. Therefore, the Court makes an award to the claimant in the amount of $1,695.15.
Award of $1,695.15.